DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Final Office Action
This Final Office Action responds to Applicants’ “AMENDMENT & RESPONSE UNDER 37 C.F.R. § 1.111” filed on January 7, 2021 (“Amendment”), which responds to the Non-Final Office Action of October 7, 2020 (“NFOA”). 
Status of Claims
Claim 1 has been currently amended, claim 6 was previously presented, and claims 10-20 were previously cancelled. As a result, the objection to claim 1 made in NFOA has been withdrawn as overcome. Thus, claims 1-9 are pending and have been examined, and the claim rejections and response to Applicants’ arguments in the Amendment are stated below.
Power of Attorney Papers
Examiner also notes that there is still currently no Attorney-of-Record on file for this case. Therefore, Applicants are respectfully requested to file the Power of Attorney papers before filing a response to this Office Action. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for interactive customer assistance which is considered a judicial exception because it falls under the categories of certain 
Analysis: claim 1 (a “method”) is directed to a process in the instant case. The limitations of “presenting, on a first [entity]…data with regard to a transaction session initiated on a second [entity], the first [entity] remotely collaborating in performance of the transaction session…; transmitting…a request for a third [entity] to collaboratively join the transaction session in response to command input received by either the first or the second [entity], the third [entity] being an ancillary [entity] of the second [entity]; providing…sensitive data for the transaction session that is presented on the third [entity]; providing…options to the third [entity] to view previous activity and other information for a customer within the transaction session along with accounts of a customer associated with the transaction session; limiting,…in cooperation with terminal services executing on the first [entity] and the second [entity], the per se, and/or executable instructions, nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional element of the implicit processor and the server, interacting with the first device, the second device, the third device, the network, and the first and second displays that are primary display output devices of the first and second device to perform all the steps. A plain reading of FIGS. 1 & 4 as well as their associated descriptions in paragraphs [0013]-[0042] & [0053]-[0063] of Applicant’s Specification reveals that the above listed components can be general-purpose, generic or commercially available computing element(s) or device(s) programmed to perform the claimed steps. See, e.g., Apps. Spec., para. [0025] (“The software [or computer executable instructions making up the processes disclosed by the present invention] is executed on a digital signal processor, ASIC, microprocessor, or other type of processor operating on a system, such as a personal computer, server, a router, or other device capable of processing data including network interconnection devices.”) [0060]-[0061] (similar disclosure for instructions executed by a generic at least one processor). Hence, the additional element(s) in the claims are all generic computing component(s) suitably programmed to perform their respective functions. The implicit processor, the server, the first device, the second device, the third device, the network, and the first and second displays that are primary display output devices of the first and second device are also recited at a high-level of generality, e.g., as generic technical architectures, processors, servers, devices, networks, displays, display output devices, circuitry, hardware, components, databases, terminals, memories, firmware or computer-readable media performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the implicit processor, the server, the first device, the second device, the third device, the network, and the first and second displays that are primary display output devices of the first and second device recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible.
Dependent claims 2-9, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claim 2, the limitations of “The method of claim 1, wherein the third device includes an audio output device, the sensitive data capable of audio output by the audio output device of the third device”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the third device, and also describe an additional generic computing component known as an audio output device, in a method for interactive customer assistance.
In claim 3, the limitations of “The method of claim 1, wherein the transaction session is a banking transaction session and the data with regard to the transaction session includes bank account data and data representative of a banking transaction attempt by a holder of the bank account, the attempted banking transaction needing approval from a user of the third device, the third device including a device app capable of presenting the sensitive data”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the transaction session in a method for interactive customer assistance.
In claims 4-5, the limitations of “The method of claim 1, further comprising: joining the third device in collaborate performance of the transaction session, the joining including the third device gaining access to the data with regard to the transaction session including data representative of actions previously performed during the transaction session and the sensitive data” (claim 4) and “The method of claim 4, further comprising: disconnecting the second device from the transaction session upon the third device joining the transaction session” (claim 5), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe further steps performed (e.g., joining and disconnecting steps) in a method for interactive customer assistance.
In claim 6, the limitations of “The method of claim 1, wherein the remotely collaborating in performance of the transaction session includes audio or audio and video communication between at least two of the first, second, and third devices, data of the audio or audio and video communication transmitted and received via the network”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the collaborating in performance action in a method for interactive customer assistance.
In claims 7-9, the limitations of “The method of claim 1, wherein the second device is a customer self-service terminal (SST)” (claim 7), “The method of claim 7, wherein the SST is an automated teller machine (ATM)” (claim 8) and “The method of claim 7, wherein the third device is a wearable mobile device including a heads-up display” (claim 9), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the second and third device, and also describe additional generic computing components such as a customer self-service terminal (SST), an automated teller machine (ATM) and a wearable mobile device including a heads-up display, in a method for interactive customer assistance.
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-9 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 & 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., U.S. Pat. Pub. 2013/0016173 A1 (“Johnson”) in view of Ramer et al., U.S. Pat. Pub. 2009/0240568 A1 (“Ramer”) further in view of Anupam et al., U.S. Pat. 6,353,851 B1 (“Anupam”) even further in view of Holland, U.S. Pat. Pub. 2014/0258117 A1 (“Holland”) yet even further in view of Bare et al., U.S. Pat. Pub. 2014/0282911 A1 (“Bare”) and yet even more further in view of Blaich et al., U.S. Pat. Pub. 2014/0253412 A1 (“Blaich”).
As to claim 1, Johnson teaches, suggests and discloses a “method, comprising” (see, e.g., Johnson, paras. [0003] (“In some aspects, a system, apparatus, and/or computer readable medium may perform a method”); [0004]-[0006] (describing further steps of this method)): 
“presenting, on a first device by a server” (“video agent and terminal” in Johnson’s Abstract), “data with regard to a transaction session initiated on a second device” (“performing or initiating a transaction with a self-service video transaction device” in Johnson’s Abstract), “the first device remotely collaborating in performance of the transaction session via a network through the server; and” (see, e.g., Johnson, paras. [0006] (“establishing a connection between the self-service video transaction device and a video agent terminal of a video agent.”); [0030] (“the video agent may utilize a terminal (e.g., a computer workstation) having a video camera, a microphone, a display screen, and/or a speaker”); [0078] (“video conference connection between the customer and the agent”); [0079] (“the USP may send the session identification data through the VTA [Video Teller Agent] App to the VTA App Server 1105. This data may enable the VTA App Server 1105 to establish the Command and Control link through the Queue Manager 1109 to the VTS 101. The VTA App Server 1105 may also call the SOA Web Services 1123 to retrieve customer and account data needed to service the customer during the VTS session.”); [0094] (“In step 1311, the video agent may acquire access to the VTS 101, such as the ability to retrieve screen data from the VTS 101…The retrieved information may be displayed at the video agent's terminal, as illustrated in step 1319.”); [0106] (“The video agent may fulfill the requested transactions in step 1619. For example, the video agent may utilize the video connection to interact with the user to complete the transaction.”); [0040], [0044], [0055], [0077], [0079]-[0080], [0093] (discussion of server, image consolidation server, consolidation server, VTA App Server 1105, web server, external server, any of which could be the claimed “by a server” and “via a network through the server”); Johnson, FIG. 1 (showing Network 102 where VTS 101 can act as an external server [0093] to disclose “via a network through the server”).
“transmitting, by the server over the network, a request for a third device” (e.g., another “video agent and terminal” from Johnson’s Abstract) “to collaboratively join the transaction session in response to command input received by either the first or the second device…”. See, e.g., Johnson, Abstract (“initiating a transaction with a self-service video transaction device”); FIG. 1 (by the server, VTS 101 over the network, Network 102); paras. [0078] (“The customer may use the VTS 101 and when a connection to a video agent is requested, the VTS 101 may use the Video Soft Phone 1111 to communicate with the Telephone Infrastructure 1113 to request connection to an agent.”); [0138] (“a disconnected customer may need to be re-routed to another agent and the session data will need to identify the current state of the transaction flow.”).
“providing, by the server…data for the transaction session that is presented on the third device”. See, e.g., Johnson, paras. [0079], [0094], [0138] (same as above).
“receiving collaboration input from each of the first, second, and third devices.” See, e.g., Johnson, paras. [0047], [0135] (discussing collaboration); [0099]-[0100] (discussing the VTS receiving user input via e.g., different user devices or terminals).
However, Johnson does not specifically or expressly disclose providing, by the server, “the third device being an ancillary device of the second device”, “sensitive” data for the transaction session that is presented on the third device, “providing, by the server, options to the third device to view previous activity and other information for a customer within the transaction session along with accounts of a customer associated with the transaction session” and “limiting, by the server in cooperation with terminal services executing on the first device and the second device, the sensitive data from being viewable from first and second displays that are primary display output devices of the first and second device during the transaction session based on the primary display output devices while allowing the sensitive data for display on ancillary video output devices of the first and second devices, wherein sensitive data is particular data that requires particular ancillary video output devices to view” of claim 1.
Ramer partially cures this deficiency because Ramer teaches, suggests and discloses “the third device being an ancillary device of the second device”. See, e.g., Ramer para. [0162] (“Other examples of devices that may comprise a wireless communication facility include a lattice tower, a wireless communication support structure which consists of metal crossed strips or bars to support antennas and related equipment, a monopole which is a wireless communication facility 104 consisting of a support structure, and related equipment, including all equipment ancillary to the transmission and reception of voice and data. Such equipment may include, but is not limited to, cable, conduit and connectors, stanchions, monopoles, lattice towers, wood poles, or guyed towers [thus, disclosing that a third device can be an ancillary device or equipment to a previously recited or disclosed second device].”). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine Johnson’s disclosure of most of a method for interactive customer assistance with Ramer’s disclosure of the third device being an ancillary device of the second device in order to teach, suggest or disclose most of the limitations of claim 1. The motivation to combine Johnson with Ramer would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of having a third device be an ancillary device of the second device in the known method for interactive customer assistance) to yield predictable results or a reasonable expectation of success. See MPEP 2143. The Examiner further submits that the combination of Johnson with Ramer would be particularly advantageous because it combines a system and method for using “video and/or audio functionalities with a self-service device” (Johnson, para. [0003]) with “methods and systems for a monetization platform associated with a telecommunications network” (Ramer, para. [0003]) so as to teach, suggest and disclose most of the limitations recited by claim 1.
Nonetheless, Johnson in view of Ramer still does not specifically or expressly disclose “sensitive” data for the transaction session that is presented on the third device, “providing, by the server, options to the third device to view previous activity and other information for a customer within the transaction session along with accounts of a customer associated with the transaction session” and “limiting, by the server in cooperation with terminal services executing on the first device and the second device, the sensitive data from being viewable from first and second displays that are primary display output devices of the first and second device during the transaction session based on the primary display output devices while allowing the sensitive data for display on ancillary video output devices of the first and second devices, wherein sensitive data is particular data that requires particular ancillary video output devices to view” of claim 1.
Anupam also partially cures this deficiency because Anupam teaches, suggests and discloses providing, by the server, “sensitive” data for the transaction session that is presented on the third device, and “limiting, by the server in cooperation with terminal services executing on the first device and the second device, the sensitive data from being viewable from first and second displays that are primary display output devices of the first and second device during the transaction session based on the primary display output devices while allowing the sensitive data for display on ancillary…output devices of the first and second devices” of claim 1. See, e.g., Anupam, FIG. 1 (terminal displays, primary display output devices, ancillary output devices and terminal services on first and second devices are disclosed by e.g., computers U-1…U-N as well as server system 100); Abstract (“Indeed, one of the collaborators, for example, a customer service agent, may have access to information that should not be made available to others of the collaborators.”); Col. 2:58-67 (“Specifically, with server system 100, during a collaborative browsing session, multiple users or collaborators are allowed to synchronously and collaboratively input data into a document or otherwise edit the document. The collaborators may also interact with one another through text-chat communications, for example. In addition, server system 100 allows users to join and exit an on-going session and is capable of scaling its capacity to accommodate a changing number of sessions and collaborators in a particular session.”); Col. 5:13-17 (“the creator of the session, i.e., the customer service agent, is afforded access to additional information that may be of a sensitive nature or proprietary or both, which is not available to other collaborators including the insured person.”).   
Therefore, it would have been obvious to one of ordinary skill in the art to combine Johnson’s and Ramer’s disclosure of most of a method for interactive customer assistance with Anupam’s disclosure of providing, by the server, sensitive data for the transaction session that is presented on the third device, and limiting, by the server in cooperation with terminal services executing on the first device and the second device, the sensitive data from being viewable from first and second displays that are primary display output devices of the first and second device during the transaction session based on the primary display output devices while allowing the sensitive data for display on ancillary output devices of the first and second devices in order to teach, suggest or disclose most of the limitations of claim 1. The motivation to combine Johnson and Ramer with Anupam would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of providing and selectively limiting viewership of sensitive data in the known method for interactive customer assistance) to yield predictable results or a reasonable expectation of success. See MPEP 2143. The Examiner further submits that the combination of Johnson and Ramer with Anupam would be particularly advantageous because it combines the above-disclosed methods and systems with a method and “systems and methods for allowing users to obtain information and services on the [Internet]” (Anupam, Col. 1:14-15) so as to teach, suggest and disclose most of the limitations recited by claim 1.
Nonetheless, Johnson in view of Ramer and further in view of Anupam still does not specifically or expressly disclose “providing, by the server, options to the third device to view previous activity and other information for a customer within the transaction session along with accounts of a customer associated with the transaction session” and allowing the sensitive data for display on “ancillary video output devices of the first and second devices, wherein sensitive data is particular data that requires particular ancillary video output devices to view” of claim 1.
Holland partially cures this deficiency because Holland teaches, suggests and discloses “providing, by the server, options to the third device to view previous activity and other information for a customer within the transaction session along with accounts of a customer associated with the transaction session” of claim 1. See, e.g., Holland, paras. [0022] (“The method may include downloading from the remitter to the provider, transaction information concerning one or more transactions between the agent and one or more customers of the agent. The method may further comprise storing, by the provider, information about a deposit slip having a marking signifying said one or more customers. In some embodiments, the deposit slip may be suitable for delivery to the financial institution together with bulk cash corresponding to the transaction information. The method may also comprise making available from the provider to the financial institution at least some of the transaction information including (a) its correlation to the deposit slip, and (b) detail greater than that produced on the deposit slip.”); [0023]-[0024] (similar disclosure); [0041] (“The disclosed system may also give the remitter an opportunity to review the transaction history for this agent.”); [0047] (“An advantage with the foregoing is that the remitter's bank has comprehensive access to the relevant transaction information. In the past, during regulatory inspection, the remitter's bank would only have a deposit slip for a large amount of cash and would only know the identity of the remitter. Now instead, the bank can examine and display the transaction information sent from the remitter, which is now stored in the provider's database. Therefore if governmental regulators want to make inquiries about large cash transactions, the bank can easily identify its remitter, the agents associated with the remitter, and the customers dealing with those agents. This information can be quite detailed and can include the names and addresses of customers and beneficiaries, information about the form of the customers' identification, images of the identification when appropriate, etc.”); [0068] (“FIG. 1 depicts a system-level network diagram of a system 100 for handling currency in accordance with embodiments of the present invention. In exemplary embodiments, the system 100 may be adapted to capture, transmit, analyze, filter, review, and/or archive all information relating to bulk cash and associated transactions, providing a detailed, easy to access, electronic account of the specific flow of incoming and outgoing transactions. In accordance with embodiments of the present invention, information may be collected from multiple data sources and transmitted to a central repository where the data may be aggregated, filtered, and flagged for immediate review, or archived for future retrieval based on predetermined settings configured by an administrator.”); [0115] (“Information available from provider 73 through database 72 may include information from remitter 20 previously sent to the provider's storage device 72 via network 70, thereby making available a database of transaction information uploaded by the remitter.”); [0126] (“At this time remitter 20 may have an opportunity to review prior activity by agent 12A. For computer-based systems, this review can be accomplished by allowing remitter 20 to click on a link (not shown) that may bring up the prior records of agent 12A and related customers of 12A (for purpose of this example, customers 10A1, 10A2, and 10A3). Remitter 20 can examine the reliability of agent 12A, that is, whether prior transactions caused problems, and whether the agent promptly delivered funds to support those transactions. If the history of agent 12A is troubled, remitter 20 may disapprove the transaction. Moreover, even if agent 12A has an unblemished history, remitter 20 may disapprove the transaction because of its size or because of an unusually high frequency of transactions. The proposed transaction can also be disapproved because agent 12A did not provide enough information to satisfy steps S4 or S5.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Johnson’s, Ramer’s and Anupam’s disclosure of most of a method for interactive customer assistance with Holland’s disclosure of providing, by the server, options to the third device to view previous activity and other information for a customer within the transaction session along with accounts of a customer associated with the transaction session in order to teach, suggest or disclose more of the limitations of claim 1. The motivation to combine Johnson, Ramer and Anupam with Holland would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of providing viewership of previous transaction activity and associated account transaction data in the known method for interactive customer assistance) to yield predictable results or a reasonable expectation of success. See MPEP 2143. The Examiner further submits that the combination of Johnson, Ramer and Anupam with Holland would be particularly advantageous because it combines the above-disclosed methods and systems with “a method performed by a provider [and a system for] for facilitating a bulk deposit to a financial institution based on dealings between a remitter and an agent of the remitter” (Holland, paras. [0022] & [0024]) so as to teach, suggest and disclose more of the limitations recited by claim 1.
Yet, Johnson in view of Ramer further in view of Anupam and even further in view of Holland still does not specifically or expressly disclose allowing the sensitive data for display on “ancillary video output devices of the first and second devices, wherein sensitive data is particular data that requires particular ancillary video output devices to view” of claim 1.
Bare also partially cures this deficiency because Bare teaches, suggests and discloses allowing the sensitive data for display on “ancillary video output devices of the first and second devices” of claim 1. See, e.g., Bare, paras. [0002] (“Collaborative projects frequently require individuals with differing levels of authorization to access sensitive data. In some industries, unauthorized users must be prevented from accessing or viewing sensitive data. This arrangement can be detrimental to collaboration. One way that users may access sensitive data is using a wearable device having a head-mounted display that is configured to display the sensitive data in the user's field of vision using Augmented Reality (AR). There is a need for wearable devices to include one or more security features to authenticate the wearer before displaying sensitive data.”); [0011] (“A wearable display device (herein after referred to as a head-mounted display device (HMD)) is a display device that a person wears on the head in order to have video information directly displayed in front of their eyes.”); [0017] (“FIG. 2 depicts an exemplary embodiment of an HMD that has been equipped with one or more security features 104 to prevent an unauthorized user from viewing sensitive data using the HMD. Device 202 and device 204 may be the same device, equipped with one or more security features. Unauthorized device 202 denotes the state when an unauthorized user wears device 202. Authorized device 204 denotes the state when an authorized user wears device 204. As shown, the unauthorized user wearing device 202 would only be able to view data "12345" in his field of vision. By contrast, an authorized user wearing device 204 would be able to see "12345 546546516" displayed in his field of vision.”); [0026] (“At block 306, secure data system may transmit secured data to the wearable device for display in the field of vision of the user of the wearable device. Secure data system may also transmit unsecured data. The amount and content of the secured data that is transmitted to the wearable device may depend on a level of security clearance associated with the authorized user. The wearable device may be equipped with AR technology, allowing the user to view the secured data in his field of vision. At block 308, the secure data system may transmit unsecured data to the wearable device. In other embodiments, the secure data system may not transmit any data to the wearable device if the user was not authorized in step 304.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Johnson’s, Ramer’s, Anupam’s and Holland’s disclosure of most of a method for interactive customer assistance with Bare’s disclosure of allowing the sensitive data for display on ancillary video output devices of the first and second devices in order to teach, suggest or disclose even more of the limitations of claim 1. The motivation to combine Johnson, Ramer, Anupam and Holland with Bare would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of allowing sensitive data to be displayed on ancillary video output devices in the known method for interactive customer assistance) to yield predictable results or a reasonable expectation of success. See MPEP 2143. The Examiner further submits that the combination of Johnson, Ramer, Anupam and Holland with Bare would be particularly advantageous because it combines the above-disclosed methods and systems with a method and “system for authorizing secure data transmission” (Bare, Abstract) so as to teach, suggest and disclose even more of the limitations recited by claim 1.
Finally, Johnson in view of Ramer further in view of Anupam even further in view of Holland and yet even further in view of Bare still does not specifically or expressly disclose “wherein sensitive data is particular data that requires particular ancillary video output devices to view” of claim 1.
Blaich cures this deficiency because Blaich teaches, suggests and discloses “wherein sensitive data is particular data that requires particular ancillary video output devices to view”. See, e.g., Blaich, Abstract (“A computer-implemented process for outputting sensitive data to a user, so that the data is perceivable in a manner that is more private than displaying the data on a primary computer screen is provided. The method is implemented on a computing system and includes receiving a plurality of data for display on a display on the computing system, determining what is sensitive data from the plurality of data, and transmitting that which [h]as been determined to be sensitive data apart from the plurality of data to an auxiliary system. In this manner, sensitive data can be perceived privately and as desired or programmed, ordinary data can be displayed on a primary visual device.”); paras. [0008] (“In accordance with the present invention, a method for sending data from a primary device to an auxiliary display implemented on a computing system, to allow the more private viewing of the data, is provided. In one embodiment, the method comprises the steps of receiving in the computing system a plurality of data for display on a primary display associated with the computing system, determining particular data which requires sensitive treatment from the plurality of data displayed, transmitting the particular data to an auxiliary display for display to the user alone. In some embodiments, the auxiliary display on which the sensitive data is displayed is on a second device in electronic communication with the computing system. It will be understood that in the use of the invention the second device can include one or more display devices and/or one or more screens and can be any one or more of a laptop computer, a smartphone, a tablet computer, a smart watch, a reader device, a heads up display device, an eyeglass display and a desktop computer. In embodiments of the present invention, the original display can be used to show the plurality of data excluding the particular data to the user if it is possible to separate that data in this way.”); [0027] (“the display of such secure, confidential, and/or private data may be coordinated via a communications mechanism between the computing device and the external secondary device, including display devices”); [0029] (“The advantages of using such personal computing devices as secondary or private viewing devices, includes allowing the user to view sensitive information in a manner that is more difficult for other individuals to see, despite being in the presence of the device. For example, it is difficult for nearby individuals to casually witness what is exactly being projected onto the small display screen of a head-mounted display. Accordingly, it is much more difficult to "visually eavesdrop" on the visual displays of these personal computing devices, thereby offering mores security to the information displayed”); [0034] (“In various embodiments, the execution logic on the primary and personal computing devices can be in the form of software, firmware, or static logic in hardware executed upon one or more processing units. Further, there are multiple variations on how the execution logic on the primary computing device can determine whether a specific set of data is deemed private/confidential/secure and warrants personal display. One variation involves prompting/asking the user whether they want to display the data on their personal device display. Another variation involves allowing the user to manually explicitly specify when they want the data to be displayed on their personal device display.”).  
Therefore, it would have been obvious to one of ordinary skill in the art to combine Johnson’s, Ramer’s, Anupam’s, Holland’s and Bare’s disclosure of most of a method for interactive customer assistance with Blaich’s disclosure of wherein sensitive data is particular data that requires particular ancillary video output devices to view in order to teach, suggest or disclose all of the limitations of claim 1. The motivation to combine Johnson, Ramer, Anupam, Holland and Bare with Blaich would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of using particular ancillary video output devices to view sensitive data in the known method for interactive customer assistance) to yield predictable results or a reasonable expectation of success. See MPEP 2143. The Examiner further submits that the combination of Johnson, Ramer Anupam, Holland and Bare with Blaich would be particularly advantageous because it combines the above-disclosed methods and systems with systems and methods “for outputting sensitive data to a user, so that the data is perceivable in a manner that is more private than displaying the data on a primary computer screen is provided” (Blaich, Abstract) so as to teach, suggest and disclose all of the limitations recited by claim 1.
As to claim 2, Johnson in view of Ramer further in view of Anupam even further in view of Holland yet even further in view of Bare and yet even more further in view of Blaich (the “Johnson-to-Blaich combination”) teaches, suggests and discloses all the limitations of claim 1 (as shown above), which claim 2 depends from. The Johnson-to-Blaich combination further teaches, suggests and discloses all the limitations of claim 2 reciting “wherein the third device includes an audio output device, the sensitive data capable of audio output by the audio output device of the third device”. See, e.g., Johnson, para. [0030] (“A self-service transaction device having audio and/or video interaction capabilities will be referred to herein by way of example as a video transaction machine (VTS). A VTS may include some or all features of a conventional automated teller machine (ATM), and may further have a video camera, a microphone, a display screen, and/or a speaker, thereby providing interactive (bidirectional) audio and/or video communication between the VTS customer and the video agent…Likewise, the video agent may utilize a terminal (e.g., a computer workstation) having a video camera, a microphone, a display screen, and/or a speaker.”); see also Anupam above for disclosures on “sensitive data” capable of “audio output” from above.
As to claim 3, the Johnson-to-Blaich combination teaches, suggests and discloses all the limitations of claim 1 (as shown above), which claim 3 depends from. The Johnson-to-Blaich combination further teaches, suggests and discloses all the limitations of claim 3 reciting “wherein the transaction session is a banking transaction session and the data with regard to the transaction session includes bank account data and data representative of a banking transaction attempt by a holder of the bank account, the attempted banking transaction needing approval from a user of the third device, the third device including a device app capable of presenting the sensitive data”. See, e.g., Johnson, Abstract (“While performing or initiating a [banking] transaction”); [0032] (“recurring transfer of funds between bank accounts (within the same financial institution or between different financial institutions).”); [0035], [0087], [0088], [0093] (“financial institution (e.g., bank) card” or “bank transaction card”, “bank card”, etc., used to make bank account transactions); [0037] (“This may allow a financial institution, such as but not limited to a bank, to potentially migrate transactions to a more cost effective environment.”); [0072] (“A Video Teller Agent (VTA) application may enable bank associates operating in a Contact Center 1101 to provide personalized service to consumers using the bank's VTSs 101 via direct personal communications capabilities of videoconferencing.”); [0079] (“The data sent to the USP may include the a VTS session identifier and customer identifiers that allow the agent's Call Center App to automatically retrieve the customer's profile and account data from the bank's systems of record 1121 through the SOA Web Services 1123.”); [0123] (“The contact agent (video agent) desktop application may retrieve session related data and display it. The agent is now able to determine some initial context of the call request, including transaction information, location, any errors, and the like”); [0138] (“The VTS may send some form of completion/disposition data to the ATM host. This interaction may occur at other locations within the flow as well and is mentioned here as a possible location. Any interactions with the ATM host may also be precluded by check pointing these requests/responses to the session manager, which would allow for auditing and/or recovery point information. For example, a disconnected customer may need to be re-routed to another agent and the session data will need to identify the current state of the transaction flow.”); see also Anupam above for disclosures on “sensitive data” for these “banking transaction sessions” discussed above.
As to claim 4, the Johnson-to-Blaich combination teaches, suggests and discloses all the limitations of claim 1 (as shown above), which claim 4 depends from. The Johnson-to-Blaich combination further teaches, suggests and discloses all the limitations of claim 4 reciting “further comprising: joining the third device in collaborate performance of the transaction session, the joining including the third device gaining access to the data with regard to the transaction session including data representative of actions previously performed during the transaction session and the sensitive data”. See, e.g., Johnson, paras. [0138] (“(“The VTS may send some form of completion/disposition data to the ATM host. This interaction may occur at other locations within the flow as well and is mentioned here as a possible location. Any interactions with the ATM host may also be precluded by check pointing these requests/responses to the session manager, which would allow for auditing and/or recovery point information. For example, a disconnected customer may need to be re-routed to another agent and the session data will need to identify the current state of the transaction flow.”); see also Anupam above for disclosures on “sensitive data” for the “joining” discussed above.
As to claim 6, the Johnson-to-Blaich combination teaches, suggests and discloses all the limitations of claim 1 (as shown above), which claim 6 depends from. The Johnson-to-Blaich combination further teaches, suggests and discloses all the limitations of claim 6 reciting “wherein the remotely collaborating in performance of the transaction session includes audio or audio and video communication between at least two of the first, second, and third devices, data of the audio or audio and video communication transmitted and received via the network”. See, e.g., para. [0030] (“A self-service transaction device having audio and/or video interaction capabilities will be referred to herein by way of example as a video transaction machine (VTS). A VTS may include some or all features of a conventional automated teller machine (ATM), and may further have a video camera, a microphone, a display screen, and/or a speaker, thereby providing interactive (bidirectional) audio and/or video communication between the VTS customer and the video agent…Likewise, the video agent may utilize a terminal (e.g., a computer workstation) having a video camera, a microphone, a display screen, and/or a speaker.”).
As to claim 7, the Johnson-to-Blaich combination teaches, suggests and discloses all the limitations of claim 1 (as shown above), which claim 7 depends from. The Johnson-to-Blaich combination further teaches, suggests and discloses all the limitations of claim 7 reciting “wherein the second device is a customer self-service terminal (SST)”. See, e.g., Johnson, Abstract (“While performing or initiating a transaction with a self-service video transaction device…the self-service device may generate a display indicating that video and/or audio functionalities are available.”); paras. [0003]-[0006], [0030], [0033] (discussing “self-service device”, “self-service video transaction device[s]”, “self-service transaction device”, a “video transaction machine” or VTS having a “fully automated self-service machine mode (such as a traditional non-video-agent-assisted ATM)”); [0038] (“Such an ATM or other self-service transaction device having the video agent feature may be referred to herein as a video-supported transaction machine (VTS).”).
As to claims 8-9, the Johnson-to-Blaich combination teaches, suggests and discloses all the limitations of claim 7 (as shown above), which claims 8-9 depend from. The Johnson-to-Blaich combination further teaches, suggests and discloses all the limitations of claims 8-9 reciting “wherein the SST is an automated teller machine (ATM)” (claim 8) and “wherein the third device is a wearable mobile device including a heads-up display” (claim 9). See Johnson, paras. [0033] (“A VTS may have dual personalities--a fully automated self-service machine mode (such as a traditional non-video-agent-assisted ATM)”); [0038] (“Such an ATM or other self-service transaction device having the video agent feature may be referred to herein as a video-supported transaction machine (VTS).”); Bare, para. [0002] (“a wearable device having a head-mounted display that is configured to display the sensitive data in the user's field of vision using Augmented Reality (AR). There is a need for wearable devices to include one or more security features to authenticate the wearer before displaying sensitive data.”); [0017], [0026].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., U.S. Pat. Pub. 2013/0016173 A1 (“Johnson”) in view of Anupam et al., U.S. Pat. 6,353,851 B1 (“Anupam”) further in view of Holland, U.S. Pat. Pub. 2014/0258117 A1 (“Holland”) even further in view of Bare et al., U.S. Pat. Pub. 2014/0282911 A1 (“Bare”) yet even further in view of Blaich et al., U.S. Pat. Pub. 2014/0253412 A1 (“Blaich”) and yet even still further in view of Singh et al., U.S. Pat. Pub. 2010/0325216 A1 (“Singh”).
As to claim 5, the Johnson-to-Blaich combination teaches, suggests and discloses all the limitations of claim 4 (as shown above), which claim 5 depends from. However, the Johnson-to-Blaich combination does not specifically or expressly disclose all the limitations of claim 5 reciting “further comprising: disconnecting the second device from the transaction session upon the third device joining the transaction session”. 
Singh cures this deficiency because Singh teaches, suggests and discloses the above-recited limitations of claim 5. See, e.g., Singh, para. [0050] (“Agents may also interact with transfer button 903 to transfer the instant communication session to other agents, such as agent supervisors (or supervisors). Referring also to FIG. 9C, "MR. SMITH" may request "AGENT 1" to transfer the instant communication session to a supervisor. Utilizing interactive GUI components 903, 905, and/or 907, "AGENT 1" may transfer the instant communication session to "SUPERVISOR 1." Since it may be the case that "SUPERVISOR 1" is "currently" unavailable, the instant communication session may be temporarily bridged between "HELPDESK 1" and "MR. SMITH." In such instances, notification message 913 may be provided to the customer to indicate that "AGENT 1" was disconnected from the instant communication session. Notification message 913 may also provide a projected wait time 915 indicating to the customer an estimated wait time before the instant communication session will be bridged between the customer and the supervisor. As such, "SUPERVISOR 1" may prompt the customer with message 917, e.g., "HELLO MR. SMITH. I UNDERSTAND YOU WERE RATHER PLEASED WITH YOUR EXPERIENCE TODAY?" and, thereby, indicating that the instant communication session was successfully transferred to "SUPERVISOR 1."”). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the Johnson-to-Blaich combination’s disclosure of a method for interactive customer assistance with Singh’s disclosure of disconnecting the second device from the transaction session upon the third device joining the transaction session in order to teach, suggest or disclose all of the limitations of claim 5. The motivation to combine the Johnson-to-Blaich combination with Singh would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of disconnecting one device from a transaction session when another device joins the transaction session in the known method for interactive customer assistance), or to simply substitute one known element for another (e.g., substituting disconnecting one device from a transaction session when another device joins the transaction session for other types of transaction device disconnection/connection techniques in the known method for interactive customer assistance) or it would be “obvious to try” a known solution from a limited pool (e.g., choosing disconnecting one device from a transaction session when another device joins the transaction session from the finite number of identified, predictable transaction device disconnection/connection techniques in the known method for interactive customer assistance) to yield predictable results or a reasonable expectation of success. See MPEP 2143. The Examiner further submits that the combination of the Johnson-to-Blaich combination with Singh would be particularly advantageous because it combines a system and method for using “video and/or audio functionalities with a self-service device” (Johnson, para. [0003]) with a method and “systems and methods for allowing users to obtain information and services on the [Internet]” (Anupam, Col. 1:14-15) further with “a method performed by a provider [and a system for] for facilitating a bulk deposit to a financial institution based on dealings between a remitter and an agent of the remitter” (Holland, paras. [0022] & [0024]) additionally with a method and “system for authorizing secure data transmission” (Bare, Abstract) even further with systems and methods “for outputting sensitive data to a user, so that the data is perceivable in a manner that is more private than displaying the data on a primary computer screen is provided” (Blaich, Abstract) and finally with an “apparatus, method, and software for providing managed instant communication (or chat)-based helpdesk services” so as to teach, suggest and disclose all of the limitations recited by claim 5.  
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants' general assertion on page 4 of the Amendment, under the heading of “The Rejection of Claims Under §101”, that the 35 U.S.C. 101 rejection should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 1 (a “method”) is directed to a process in the instant case. The limitations of “presenting, on a first [entity]…data with regard to a transaction session initiated on a second [entity], the first [entity] remotely collaborating in performance of the transaction session…; transmitting…a request for a third [entity] to collaboratively join the transaction session in response to command input received by either the first or the second [entity]; providing…sensitive data for the transaction session that is presented on the third [entity], the third [entity] being an ancillary [entity] of the second [entity]; providing…options to the third [entity] to view previous activity and other information for a customer within the transaction session along with accounts of a customer associated with the transaction session; limiting,…in cooperation with terminal services executing on the first [entity] and the second [entity], the sensitive data from being viewable from first and second displays that are primary display output[s]…of the first and second [entity] during the transaction session based on the primary display output[s]…while allowing the sensitive data for display on ancillary video output[s]…of the first and second [entities], wherein sensitive data is particular data that requires particular ancillary video output[s]…to view, and receiving collaboration input from each of the first, second, and third devices” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity (especially if the instances of “[entity]” above can be substituted with human beings or users) such as presenting, by a first entity, data with regard to a transaction session initiated by a second entity, transmitting a request for a third entity to collaboratively join the transaction session in response to command input received by either the first or the second entity, providing sensitive data for the transaction session that is presented by the third entity, providing options to the third entity to view previous activity and other information for a customer within the transaction session along with accounts of a customer associated with the transaction session, limiting the sensitive data from being viewable during the transaction session, and receiving collaboration input from each of the first, second, and third entities, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than an implicit processor (not explicitly recited in the claim but implicitly performing the method steps) and a server (which may be or include the implicit processor), interacting with a first device, a second device, a third device (as an ancillary device of the second device), a network, and first and second displays that are primary display output devices of the first and second device, as well as data with regard to a transaction session, command input, sensitive data for the transaction session, options to the third device to view previous activity and other information for a customer, accounts of the customer associated with the transaction session, terminal services executing on the first device and the second device, collaboration input, all merely comprising abstract information or static and/or programmable data, abstract software code or software per se, and/or executable instructions, nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 1 recites an abstract idea, contrary to Applicants’ arguments on page 4 of the Amendment.
Furthermore, contrary to Applicants’ arguments made on page 4 of the Amendment that the new limitation added to amended claim 1 reciting “the third device is an ancillary device of the second device” somehow provides an “arrangement of devices and the way in which the claimed methods interact therewith [to] provide new utility to users not previously available” as “a technical solution utilizing technologically enabled devices in the form of a patent eligible method”, Examiner respectfully disagrees. As demonstrated and discussed immediately above, the first, second and third devices are merely generic computing components, and the combination of the generic computing components (which are arranged in an arbitrary fashion and not in any novel way unlike the Federal Circuit case of Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1349-50 (Fed. Cir. 2016)) amount to nothing more than well-understood, routine and conventional limitations in communicating with interactive customer assistance devices during financial transactions, as disclosed by the above-cited prior art. How the third device may be “ancillary” to the second device changes nothing about this fact. Moreover, the present claims are directed to a business solution (e.g., providing security during a session between three devices to limit sensitive data associated with a transaction from being displayed by output devices of the three devices) to a business problem (the inefficiencies, data security issues and flaws e.g. not disclosing sensitive customer information or transaction details while communicating with interactive customer assistance devices during financial transactions) in a business field (the communications of interactive customer assistance devices during financial transactions), not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection. For these reasons and those stated in the rejection above, the rejection of pending claims 1-9 under 35 U.S.C. 101 is hereby maintained by the Examiner.
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 4-5 of the Amendment, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but have been rendered moot in light of the new grounds of rejection that cite the new prior art reference of Ramer et al., U.S. Pat. Pub. 2009/0240568 A1 (“Ramer”), which, when combined with the rest of the above-cited prior art references, teaches, suggests and discloses all the limitations of all the pending claims.
With respect to the cited prior art reference of Holland, U.S. Pat. Pub. 2014/0258117 A1 (“Holland”) and its alleged non-analogous field/function/application as argued by Applicants, a reference cited in a 35 U.S.C. 103 rejection does not need to be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 417 (2007). Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004); MPEP 2141.01(a). Therefore, because Holland clearly teaches, suggests and discloses “providing, by the server, options to the third device to view previous activity and other information for a customer within the transaction session along with accounts of a customer associated with the transaction session” under the broadest reasonable interpretation (“BRI”), it is undoubtedly pertinent to the problem of maintaining data security within communications between interactive customer assistance devices. 
Moreover, “reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See MPEP 2145(V), citing In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991) (Court affirmed a rejection of a detailed claim to a candy sucker shaped like a thumb on a stick based on thirteen prior art references.). Finally, as analyzed above, Johnson teaches, suggests and discloses the newly added limitation of “receiving collaboration input from each of the first, second, and third devices.” Thus, claims 1-9 stand rejected under 35 U.S.C. 103, as discussed and detailed above.
                                                           Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Office Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/T.T.H./Examiner, Art Unit 3695

January 16, 2021 
/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
January 23, 2021